       Case 6:16-cv-00173-RP-AWA Document 772-1 Filed 01/07/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 JANE DOE 1, et al                               §
                                                 §
                Plaintiffs,                      §
                                                 §
 vs.                                             §   Cause No. 6:16-cv-173-RP-AWA
                                                 §
 BAYLOR UNIVERSITY                               §
                                                 §
                Defendant.                       §
                                                 §
                                                 §


                                    PROPOSED ORDER

        On this date came on for consideration Non-Party Philip Stewart’s Unopposed Motion to

Reset Hearing on Plaintiffs’ Motion to Compel and Request for In Camera Review, originally

scheduled for January 22, 2020 at 9:00 a.m. (Dkt. 760). The Court, after reviewing the Motion

and pleadings on file, finds that the Motion should be GRANTED.

        IT IS THEREFORE ORDERED that the hearing on Plaintiffs’ Motion to Compel and

Request for In Camera Review, originally set for January 22, 2020 at 9:00 a.m., will be reset to

January 31, 2020, at 9:00 a.m. Counsel for Plaintiffs, Baylor University, Ian McCaw and Philip

Stewart are ORDERED to appear for an in-person hearing on Friday, January 31, 2020 at 9:00

a.m. in Courtroom No. 3, United States Courthouse, 501 West 5th Street, Austin, Texas.

        SIGNED this ____ day of January, 2020.



                                                     ____________________________________
                                                     ANDREW W. AUSTIN
                                                     UNITED STATES MAGISTRATE JUDGE
     Case 6:16-cv-00173-RP-AWA Document 772-1 Filed 01/07/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I hereby certify that on January 7, 2020, a true and correct copy of the foregoing has been
served via email on counsel of record as noted below:

 VIA EMAIL                                        VIA EMAIL
 jimdunnam@dunnamlaw.com                          chad@brazilanddunn.com
 Jim Dunnam                                       Chad W. Dunn
 Dunnam & Dunnam, L.L.P.                          K. Scott Brazil
 4125 West Waco Drive                             Abbie J. Kamin
 Waco, TX 76710                                   Brazil & Dunn, L.L.P.
                                                  4201 Cypress Creek Parkway, Suite 530
                                                  Houston, Texas 77068

 VIA EMAIL                                        VIA EMAIL
 lbrown@thompsonhorton.com                        hmcintush@thompsonhorton.com
 Lisa A. Brown                                    Holly G. McIntush
 Thompson & Horton LLP                            Thompson & Horton LLP
 Phoenix Tower, Suite 2000                        400 West 15th Street, Suite 1430
 3200 Southwest Freeway                           Austin, TX 78701-1648
 Houston, TX 77027-7554

VIA EMAIL
shenninger@fhmbk.com
Stephen D. Henninger
Fanning Harper Martinson Brandt & Kutchin, P.C.
4849 Greenville Avenue, Suite 1300
Dallas, Texas 75206


                                             /s/ Jenna C. Castleman
                                             Jenna C. Castleman
